Exhibit 10.ii.jj

Port Cargill

Shared Service and Access Agreement

This Shared Service and Access Agreement (“Agreement”), effective October 22,
2004 (“Effective Date”), is made between Cargill, Incorporated (“Cargill”)
acting through its Cargill Salt business unit(s) (“Salt”) and Cargill Ag
Horizons (“CAH”) business units and GNS III (U.S.) LLC (“Holding Company”); and

WHEREAS, Cargill owns real property located at Lynn Avenue South, Savage,
Minnesota as shown on Exhibit A (“Port Cargill”) on which Salt, CAH and its Crop
Nutrition business unit (“Crop Nutrition”) conduct respective salt, grain and
fertilizer businesses operations in addition to the operations of other business
units, functions and affiliates of Cargill (collectively, the “Port Tenants”);

WHEREAS, contemporaneously herewith, Cargill and IMC Global, Inc. (“IMC”)
consummated a transaction in which (i) Cargill contributed all of the assets and
liabilities comprising the Cargill Fertilizer Business (as defined in that
certain Agreement and Plan of Merger and Contribution dated January 26, 2004
between Cargill and IMC) to The Mosaic Company, a newly-formed, publicly-traded
corporation (“Mosaic”) and (ii) IMC merged its business into Mosaic (the
“Transaction”);

WHEREAS, prior to and in anticipation of the Transaction, Cargill transferred
all of the assets and liabilities comprising its U.S. fertilizer distribution
business unit (Crop Nutrition) to Holding Company, a newly-formed, wholly-owned
subsidiary of Cargill;

WHEREAS, as part of Cargill’s transfer of Crop Nutrition’s assets to Holding
Company, Cargill surveyed and subdivided the Port Cargill real property into two
separate parcels as shown on Exhibit A: (i) a parcel that generally contains all
of the businesses and assets of the Port Tenants, which includes businesses and
assets of Salt and CAH but not Crop Nutrition (the “Cargill Parcel”), (ii) a
parcel that generally contains all of the Crop Nutrition business and assets
(the “Holding Company Parcel”) which was subsequently transferred to Holding
Company in anticipation of the Transaction;

WHEREAS, in anticipation of Cargill’s contribution of Holding Company to Mosaic,
Cargill and Holding Company each desire, in connection with the Port Cargill
Property, that they continue to provide certain services to each other, share
the use of certain equipment, and grant each other easements to access certain
portions of real property at Port Cargill in a manner similar to that in effect
prior to the Transaction;

NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, the parties agrees to the following terms and conditions
set forth in this Agreement.

1. Lease. Holding Company will lease from Salt part of the second floor of the
office building located on the Cargill Parcel (as shown on Exhibit A) on a
year-to-year basis on terms set forth in the Lease Agreement attached hereto as
Exhibit B.



--------------------------------------------------------------------------------

2. Easements. The following easements will be created and evidenced by separate
easement agreements attached hereto as Exhibit C to be executed by Cargill and
Holding Company:

(a) Salt Building, Loading Dock, Crane Area and Spur Track Easement.

(i) Holding Company will grant an easement for Cargill over the Holding Company
Parcel to access and utilize the road in order for trucks to be loaded or
unloaded by the Holding Company crane.

(ii) Holding Company acknowledges that Salt owns all right, title and interest
in the improvements comprising Building #9 that is located on the Holding
Company Parcel (as shown on Exhibit A). Holding Company will grant an easement
to Cargill over the Holding Company Parcel to utilize the real property on which
Building #9 is located in order to operate Building #9 as a warehouse/storage
facility and to utilize the road and spur tracks located on the central portion
of the Holding Company Parcel leading to and surrounding Building #9 in order to
access, conduct operations at, and maintain Building #9 which includes the
unloading and loading of trucks and railcars at Building #9.

(b) Lynn Avenue Easement and Grain Road Easement. Cargill will grant an easement
to Holding Company over the Cargill Parcel for Holding Company to utilize the
main and “rear” entrances and roads and railroad tracks leading from such
entrances to the Holding Company Parcel for ingress and egress purposes to and
from the Holding Company Parcel.

(c) West Scale Easement and East Scale Easement. Cargill acknowledges that
Holding Company owns all right, title and interest in the improvements
comprising the two truck scales located next to the Cargill Research building on
the Cargill Parcel (as shown on Exhibit A) (the “West Scales”) and the one truck
scale across from the grain office on the Cargill Parcel (the “East Scale”).
Cargill will grant easements to Holding Company to access and utilize (i) a
portion of the Cargill Parcel comprised of a crescent-shaped parcel of real
property surrounding the Research building that includes the West Scales (as
shown on Exhibit A) for use as a truck staging area for truck weighing purposes
and (ii) the real property leading to and from the East Scale in order to access
and utilize the East Scale for truck weighing purposes.

(d) Spur Track Easement. Cargill will grant an easement to Holding Company over
the Cargill Parcel for Holding Company to access and utilize the spur track that
connects the Holding Company Parcel to the main railroad line.

(e) CAH Turn-Around Easement. Holding Company will grant an easement to Cargill
over that portion of the Holding Company Parcel where CAH trucks currently turn
around near the East Scale.

3. Shared Services. The following services shall be shared as follows:

(a) Security Services. Salt and Holding Company will continue to equally share
expenses for contracted security services. Presently Salt has contracted with a
security service, therefore Holding Company shall reimburse Salt for its portion
of such

 

2



--------------------------------------------------------------------------------

expenses upon Salt’s request. Maintenance and repair expenses for the security
guard shack at the main entrance will be shared equally among Salt, CAH and
Holding Company.

(b) Truck Scales. Holding Company will provide truck-weighing services to Salt
utilizing Holding Company’s two West Scales at the rates and pursuant to the
terms described on Exhibit D. Salt will permit Holding Company (at reasonable
times and subject to Salt direction) to access the Salt office to maintain,
repair or upgrade the wiring of the West and East Scales. All maintenance and
repair of the West Scales and East Scale will be the responsibility of Holding
Company, provided that in exchange for Holding Company permitting Salt to
occasionally utilize the East Scale, Salt will reimburse Holding Company for 50%
of the maintenance and repair expenses related to the East Scale.

(c) Crane. Holding Company will provide loading/unloading crane services to Salt
utilizing its crane to unload barges of salt and load trucks provided by Salt at
the rates and pursuant to the terms described on Exhibit D.

(d) Stormwater Pumps. There are 3 stormwater pumps located in and around the
Port Cargill property that pump stormwater over the surrounding dikes. All
pumping expenses and pump maintenance and repair expenses are currently shared
among all Port Tenants Holding Company will assume responsibility for Crop
Nutrition’s share of those expenses.

(e) Diesel Tank. As long as Holding Company maintains a diesel fuel tank on the
Holding Company Parcel, Holding Company will permit Salt and CAH to obtain
diesel fuel from its tank located on the Holding Company Parcel. Salt and CAH
will reimburse Holding Company at the rate and pursuant to the terms described
on Exhibit D.

4. Utilities. Utilities expenses at Port Cargill are currently allocated among
Port Tenants as set forth below. With respect to such expenses attributable to
Crop Nutrition, Crop Nutrition has either paid the expenses determined by a
separate, independent meter that measures only Crop Nutrition’s usage, or paid a
percentage of the Port Cargill expenses based upon mutual agreement among the
Port Tenants. Holding Company will continue to pay expenses in the same manner.

(a) Phone and Computer Lines. Currently phone and computer lines enter the Port
Cargill facility through the Cargill Research building (located on the Cargill
Parcel) at the south side of the property, where they are split to serve Crop
Nutrition, Salt and CAH. The parties anticipate that these lines may continue to
be shared with Holding Company. Holding Company will pay Cargill its portion of
such expenses each month upon Cargill’s request.

(b) Server. Cargill will continue to permit Holding Company to utilize the
computer server currently shared by all Port Tenants for a 12 month transition
basis in accordance with the terms of that certain Master Transition Services
Agreement between Cargill, Incorporated and The Mosaic Company to be executed in
connection with the

 

3



--------------------------------------------------------------------------------

Transaction. All Holding Company user folders will be contained in a directory
structure separate and secure from that of other Cargill users. Cargill will run
separate backup processes for all Holding Company files on the shared server,
which would include separate backup tapes.

(c) Sewage. Currently Crop Nutrition and CAH share sewage piping and a lift
station. Holding Company will assume and pay Crop Nutrition’s portion of such
sewage expenses and related maintenance and repair expenses.

(d) Stormwater. Currently Salt is billed for the Port Cargill facility
stormwater operation, maintenance and repair expenses and is reimbursed by CAH
and Crop Nutrition for their portions. Salt will continue to pay the Port
Cargill facility expenses and Holding Company will reimburse Holding Company’s
portion of those expenses to Salt monthly upon Salt’s request. Notwithstanding
the reimbursement obligations, it is the responsibility of Salt to maintain and
repair the two (2) stormwater pumps located on the Cargill Parcel and the
responsibility of Holding Company to maintain and repair the one (1) stormwater
pump located on the Holding Company Parcel.

(e) Electricity. Currently CAH is billed for the entire Port Cargill facility
electricity operation, maintenance and repair expenses and is reimbursed by Crop
Nutrition and Salt for their respective portions based upon their separate
meters. CAH will continue to pay the Port Cargill electricity expenses and
Holding Company will continue to reimburse CAH for Crop Nutrition’s portion of
those expenses monthly upon CAH’s request.

(f) Water. Currently, CAH and Crop Nutrition share a well for their respective
water needs and each pay 50% of any related maintenance or repair expenses.
Holding Company will assume responsibility for Crop Nutrition’s portion of those
expenses.

(g) Natural Gas. Currently, each of Crop Nutrition, CAH, and Salt is separately
billed for natural gas service, maintenance and repair expenses. Holding Company
will assume and pay for Crop Nutrition’s natural gas service.

(h) Fire Loop and Fire Pump. Currently CAH manages and pays for the operation,
maintenance and repair expenses related to the fire loop and fire pump for the
Port Cargill facility and all Port Tenants reimburse CAH for their respective
portions of such expenses. Holding Company will continue to reimburse CAH for
Crop Nutrition’s portion of those expenses.

5. Roads and Railtracks.

(a) Roads. Holding Company and Salt will share road maintenance and repair
expenses for the 2 roads leading to their facilities in accordance with the
respective easement agreements referenced in Section 1 above. The CAH staging
road (the road leading to the CAH probe station) will not be shared by Holding
Company and so all maintenance and repair of that road will be the sole
responsibility of CAH. Each party will be solely responsible for road
maintenance and repair on roads located on its respective parcel that are not
subject to the easement agreements.

 

4



--------------------------------------------------------------------------------

(b) Track.

(i) The “Northyard Track” is the track that connects the mainline track (located
outside Port Cargill) to Port Cargill at Lynn Avenue (including several staging
tracks) and services all Port Tenants that utilize rail transportation. The
Northyard Track is owned by CAH, which currently leases that track to the Union
Pacific Railroad (the “UP”). Currently the Northyard Track is maintained and
repaired by the UP in accordance with its lease with CAH. In the event that the
lease expires or is terminated, then the Port Tenants will reimburse CAH for any
expenses to repair and maintain the Northyard Track based upon the respective
Port Tenants’ use of the Northyard Track.

(ii) The section of track beginning at the point at which the track crosses Lynn
Avenue until the track enters the Holding Company Parcel (“Main Spur”) will be
owned by Salt, but the maintenance and repair for the Main Spur will be shared
equally between Holding Company and Salt, provided however that Holding Company
will reimburse Salt for a portion of the expenses that Salt incurs to maintain,
repair and replace the five (5) switches located along the Main Spur based upon
its use of the Main Spur.

(iii) After the Main Spur enters the Holding Company Parcel, the portion of
track located on the Holding Company Parcel (the “Mosaic Spur”) will be owned by
Holding Company and will be maintained by Holding Company, provided that Salt
will reimburse Holding Company for a portion of the maintenance based upon its
use of the Mosaic Spur (which currently is rarely used by Salt).

6. Permits. The parties agree to cooperate and work together to facilitate the
modification of any permits that may need to be modified as a result of the
separation of the Port Cargill facility.

(a) Industrial Discharge Permit. Holding Company recently constructed a loader
washing station on the Holding Company Parcel and Salt also operates a loader
washing station both of which will discharge into sewer pipes that run
underneath the Cargill Parcel to a discharge point on the Cargill Parcel. Salt
will obtain and maintain any necessary Industrial Discharge Permit for its
washing station, and Holding Company obtain and maintain any necessary
Industrial Discharge Permit for its washing station. The Holding Company and
Salt will be responsible for any releases of materials from the sewer lines used
exclusively by one party. In the portion of the sewer pipes that are shared, the
party responsible for any release will be responsible for the costs of any
environmental cleanup or other damage resulting therefrom. The Holding Company
and Salt will equally share maintenance of the shared sewer pipes.

 

5



--------------------------------------------------------------------------------

(b) Stormwater Permit. There is currently one permit for the CAH, Salt and Crop
Nutrition operations and that permit is in the process of being split into one
permit for the Cargill Parcel and one permit for the Holding Company Parcel.

(c) Air Permit. There is currently one permit for the Port Cargill facility and
that permit is in the process of being split into one permit for the Cargill
Parcel and one permit for the Holding Company Parcel.

7. Access for Repair & Maintenance. As a result of splitting the Port Cargill
facility into two separate parcels, certain utilities and equipment that benefit
one party will cross over the other party’s parcel (for example overhead
electric lines or underground water pipes that benefit Holding Company will
cross over or under the Cargill Parcel). From time to time, the party receiving
the benefit of such utilities and equipment (the “Entering Party”) may need to
access the property of the other party (the “Host Party”) in order to maintain,
repair or replace such utilities or equipment located on Host Party’s property
(the “Property”) (the “Work”).

(a) Grant of Non-Exclusive License. Host Party grants to Entering Party the
limited right to enter the Property only to perform the Work.

(b) Wastes. Entering Party agrees that any samples, waste materials, soil
cuttings, hazardous wastes, hazardous substances, pollutants, contaminants or
free product (“Wastes”) which results from the Work will be the sole property of
Entering Party. Entering Party will handle, store, treat, transport, and dispose
of the Wastes in accordance with all applicable government requirements and at
Entering Party’s expense. In no event will any Wastes be stored on Property for
more than ten days, or treated or disposed of at the Property.

(c) Conduct of Work. Entering Party will conduct its activities in a manner that
does not interfere with Host Party’s business activities at the Property and in
a manner that minimizes disturbance to the existing condition of the Property.
Any disturbance to the Property resulting from the Work will be repaired or
corrected promptly. At its expense, Entering Party will restore the Property to
its original condition and remove all equipment, tools or other property brought
onto the site in relation to the Work immediately after the Work is completed.

(d) Access to Premises. Access will be limited to Host Party’s normal business
hours at the Property during which a Host Party manager is present and will not
interfere with Host Party’s operations at the Site. Entering Party will notify
Host Party’s local manager prior to accessing the Property for the purposes
stated herein. Although Host Party cannot generally prohibit Entering Party from
conducting Work on the Property, it may object to certain aspects of the
proposed Work (including the Work’s scope, timing, manner or duration) in which
case Entering Party and Host Party will work in good faith to reach a mutually
acceptable resolution.

(e) Compliance with Laws. Entering Party agrees that it, and its
representatives, employees, agents, licensees, invitees, and contractors will
present proper credentials when seeking access to the Property; will comply with
all applicable safety and environmental laws and regulations, including Host
Party’s safety requirements, when on or about the Property; and as a condition
of access to the Property will participate in Host Party’s

 

6



--------------------------------------------------------------------------------

review of its safety requirements. Entering Party further agrees that Host Party
may, at the sole cost and risk of Entering Party, stop work for failure to
comply with applicable safety and environmental laws and regulations or Host
Party’s safety requirements.

(f) Risks and Obligations. Entering Party will conduct the Work at its sole risk
and expense and in compliance with all applicable laws, rules, ordinances, codes
and orders. Entering Party will be responsible for and pay all charges made,
levied, or assessed by any third party in connection with the Work, including
without limitation any taxes, charges, licensing fees, and the like, levied
against Entering Party or Host Party.

(g) Indemnification. Entering Party will release, hold harmless, defend and
indemnify Cargill from and against all claims arising from or relating to the
Work or the Wastes, including but not limited to claims arising under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, the Resource Conservation and Recovery Act of 1976, and similar state
laws.

8. Berm Obligations. The berm that surrounds much of the Port Cargill facility
and protects the facility from flooding (the “Berm”) benefits all Port Tenants
and any maintenance and repair expenses will be allocated among the Port Tenants
in the same manner as prior to the Effective Date (i.e. based upon the
percentage of the Port Cargill facility that each Port Tenant occupies). In the
event the appropriate government agency determines that the Berm must be
“certified” under applicable law, then the related expenses will be allocated
among the Port Tenants in the same manner described in the prior sentence.
Notwithstanding those expense-sharing obligations, Holding Company and Cargill
will each be responsible for inspecting, maintaining and repairing any part of
the Berm located on their respective parcels.

9. Term and Termination. The term of this Agreement will continue in effect so
long as Port Cargill is owned by more than one legal entity. Neither party will
have the right to terminate this Agreement during such period of time unless the
parties mutually agree to terminate. Notwithstanding the foregoing, any lease or
easement described herein is not subject to this Section 9 and such lease or
easement will be governed by the terms of separate lease and easement agreements
entered into by the parties. Nothing in this Section 9 will limit the (i) right
of either party to temporarily suspend providing a service or paying for a
service if the other party is in breach of its obligations under this Agreement;
or (ii) ability of a court to order that an individual service or obligation be
permanently discontinued.

10. Payments; Audit and Disputes.

(a) The party obligated to provide a service or pay a utility described above
(collectively, a “Service”) may sometimes be referred to as “Responsible Party”
and the recipient of a Service hereunder may sometimes be referred to as
“Receiving Party”. This Agreement contemplates that unless otherwise agreed to
in writing, each Receiving Party shall promptly reimburse the Responsible Party
for any Service provided hereunder on a monthly basis upon receipt of an invoice
or reimbursement request from a Responsible Party. Each party will have the
right, at its own cost and expense, at any time not later than six (6) months
after making any payment to such Responsible Party, upon reasonable prior
written notice to the Responsible Party, to request an audit to be performed by
outside auditors (who shall be reasonably

 

7



--------------------------------------------------------------------------------

acceptable to the Responsible Party and who shall execute confidentiality
agreements acceptable to the Responsible Party) of the books and records of
Responsible Party to the extent they relate to such payment in order to verify
the accuracy of any invoice or payment requests submitted to a Receiving Party.
The parties agree to accept the determination of the outside auditors as final
and binding. Any amounts due and owing to a party as the result of such
determination shall be paid within thirty (30) days of receipt of the outside
auditors’ report.

(b) If Receiving Party shall in good faith dispute any material item(s) on an
invoice/payment request, Receiving Party shall be entitled to withhold payment
of such disputed amount and shall provide a written explanation of the reason
the item is disputed to such Responsible Party. Upon receipt of any such notice,
the Responsible Party and Receiving Party will in good faith attempt to resolve
such dispute. In the event they are unable to resolve such dispute within thirty
(30) days of receipt of the notice, the matter shall be resolved through the
audit procedure set forth in Section 10(a) above or shall provide written notice
to the other party requesting that such dispute be submitted to the mediation
and arbitration procedures set forth in Section 17 of this Agreement.

(c) To the extent Responsible Party has audit rights with respect to a Service
supplied by a third party supplier or utility, Responsible Party agrees to
reasonably cooperate with Receiving Party, at Receiving Party’s expense and
reasonable request, to exercise such audit rights with respect to costs paid by
Receiving Party in connection with such service. Should an outside audit of the
service or utility find that Responsible Party has overcharged for the Service,
Responsible Party shall be responsible for the fees of the outside auditor
retained by Receiving Party and, absent such determination, Receiving Party
shall be responsible for such auditor’s fees.

11. Cooperation. The parties will use good faith efforts to cooperate with each
other in all matters relating to the provision and receipt of a Service.
Receiving Party agrees to provide such facilities, information, books, records,
files, supplies, etc., as may be reasonably necessary for Responsible Party to
provide a Service contemplated hereunder and Receiving Party shall provide, from
time to time, timely decisions on such matters as required for the performance
of a Service by Responsible Party.

12. Confidentiality.

(a) With respect to any activities relating to this Agreement, the parties agree
to treat (and to cause their respective affiliates to treat) as confidential the
other party’s Confidential Information and not to use or disclose Confidential
Information to third parties or employees other than those who are on a
need-to-know basis, except as may be necessary in the performance of a Service,
or as may be required by law, during the term of this Agreement and during the
five (5) year period following the termination or expiration hereof.

(b) “Confidential Information” may include any information conveyed to or
learned by, or in the possession of, the other party or its affiliates in
connection with the performance of this Agreement including, without limitation,
the other party’s or its affiliate’s business plans or strategies, finances,
financial performance, financial information, plant information, processes,
products, costs, equipment, operations, environmental matters,

 

8



--------------------------------------------------------------------------------

customers, intellectual property, know-how, trade secrets, data, samples,
specifications, designs, methods, formulae and other technical information,
business information and other information related to a party’s business
affairs.

(c) The obligations set forth in this Section 12 shall not apply to (i) the
information of the disclosing party that is, or through no fault of the
receiving party, becomes, publicly available, (ii) information which lawfully
becomes available, without restriction on disclosure or use, from a third party,
(iii) information already in the receiving party’s possession when the
information is disclosed and not subject to obligations of confidentiality and
(iv) information that is independently developed by or on behalf of the
receiving party by persons without access to the disclosing party’s confidential
information.

(d) If Confidential Information is supplied to a receiving party by a third
party having a legal right to disclose it, then: (i) the receiving party shall
have the right to use that portion of the Confidential Information so disclosed
in connection with work done for that third party; and (ii) such disclosure by
that third party, if made in confidence, shall not make that portion of the
Confidential Information available to the public, and shall not relieve the
receiving party of its obligations under this Agreement.

(e) If Mosaic is required by law or court order to disclose Confidential
Information, Mosaic shall give Cargill prompt notice of such requirement so that
an appropriate protective order or other relief may be sought.

(f) Except as provided herein, nothing in this Agreement shall be construed as
granting a license or other right to a party’s confidential information to the
other party, it being acknowledged that each party reserves all rights to its
respective confidential information.

(g) The obligations under this Section 12 shall survive the termination of this
Agreement.

13. Compliance with Laws and Regulations. Each Receiving Party will use the
Services and each Responsible Party shall provide the Services only in
accordance with applicable laws. Each party reserves the right to take all
actions, including termination of any particular Service, upon as much notice to
the other party as reasonably possible, without penalty or liability to the
other party, that is reasonably believed to be necessary to assure compliance
with applicable Laws.

14. Warranties; Indemnification.

(a) EACH RESPONSIBLE PARTY WARRANTS THAT THE SERVICES PROVIDED PURSUANT TO THIS
AGREEMENT SHALL BE PERFORMED IN GOOD FAITH, AND IN A PROFESSIONAL AND
WORKMANLIKE MANNER BY PERSONNEL FAMILIAR WITH THE SERVICES TO BE PROVIDED.
EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE, EACH RESPONSIBLE PARTY MAKES NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, AS TO THE
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY INTELLECTUAL PROPERTY RIGHTS, OR ANY OTHER MATTER WITH RESPECT TO ANY
TRANSITION SERVICE OR THE PERFORMANCE THEREOF.

 

9



--------------------------------------------------------------------------------

(b) Subject to the limitations set forth in Section 15, Holding Company agrees
to defend, indemnify and hold harmless Cargill and its affiliates and their
respective directors, officers, employees and agents (collectively, “DOEAs”)
from and against any and all claims, losses, damages, liabilities, actions,
suits, proceedings, judgments, orders, fines, penalties or injuries (including
costs of defense and investigation and reasonable attorneys’ fees) (collectively
“Damages”) incurred by Cargill, its affiliates or their respective DOEAs to the
extent caused by or resulting from (i) its performance of or failure to perform
its obligations hereunder; (ii) Holding Company’s access to and on Cargill’s
property and (iii) Holding Company’s operation of its business; provided,
however, the foregoing indemnity shall not apply to any such Damages to the
extent caused by acts or omissions of Cargill, its affiliates or their
respective DOEAs constituting negligence or willful misconduct. This indemnity
includes, but is not limited to, (a) any injury to or death of any persons or
damage to or loss or destruction of any property, (b) any contamination of or
injury or damage to or adverse effect upon persons, animals, aquatic life or
wildlife, vegetation, air, land, water or the environment (whether or not the
indemnifying party is the actual permit holder), and (c) any governmental agency
related claims, losses, liabilities, damages and expenses.

(c) Subject to the limitations set forth in Section 15, Cargill agrees to
defend, indemnify and hold harmless Mosaic and its affiliates and their
respective DOEAs from and against any and all Damages incurred by Receiving
Party, its affiliates or their respective DOEAs to the extent caused by or
resulting from (i) its performance of or failure to perform its obligations
hereunder; (ii) Cargill’s access to and on the Holding Company Parcel and
(iii) Cargill’s operation of its CAH and Salt businesses; provided, however, the
foregoing indemnity shall not apply to any such Damages to the extent caused by
acts or omissions of Holding Company, its affiliates or their respective DOEAs
constituting negligence or willful misconduct. This indemnity includes, but is
not limited to, (a) any injury to or death of any persons or damage to or loss
or destruction of any property, (b) any contamination of or injury or damage to
or adverse effect upon persons, animals, aquatic life or wildlife, vegetation,
air, land, water or the environment (whether or not the indemnifying party is
the actual permit holder), and (c) any governmental agency related claims,
losses, liabilities, damages and expenses.

(d) Notwithstanding anything to the contrary contained herein, to the extent
that a Responsible Party utilizes third parties to provide Services hereunder,
the Responsible Party shall not have any liability to the Receiving Party, its
affiliates or their respective DOEAs for the acts and omissions of such third
party suppliers; provided, however, if a Receiving Party, any of its affiliates
or any of their respective DOEAs suffer damages, due to an act or omission of a
third party supplier which gives rise to a claim against the third party
supplier pursuant to the applicable agreement, the Responsible Party will
present a claim to the third party supplier on behalf of the Receiving Party to
the extent permitted under the Receiving Party’s agreement with the third party
supplier and will pursue the claim in the same manner that Responsible Party
would pursue a claim with respect to its other businesses, and any recovery
shall be remitted to the affected indemnitee(s).

 

10



--------------------------------------------------------------------------------

(e) The provisions of this Section 14 shall survive the termination of this
Agreement.

15. DISCLAIMER OF CERTAIN TYPES OF DAMAGES. EXCEPT IN THE CASE OF EITHER PARTY’S
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO THE OTHER PARTY UNDER THIS AGREEMENT FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES WHATSOEVER INCLUDING, WITHOUT
LIMITATION, LOSS OF PROFITS, REGARDLESS OF THE CLAIM OR CAUSE OF ACTION, WHETHER
ARISING IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE.

16. Force Majeure. Neither party shall be liable for any failure to perform or
delay in performing its obligations pursuant to this Agreement to the extent its
failure to do so is caused by or results from any act of God; war; riot; fire;
explosion; accident; flood; sabotage; lack of (despite reasonable efforts of
such party to obtain) adequate fuel; power; raw materials; labor; containers or
transportation facilities; breakdown of equipment, failure of third party
telecommunications or data processing services or vendors, compliance with laws;
national defense requirements; or any other cause or circumstances beyond the
reasonable control of the affected party. The party which is rendered unable to
perform its obligations as a result of the foregoing shall notify the other
party as soon as reasonably possible to discuss the circumstances and potential
solutions of such force majeure event, including reasonable efforts as to
mitigation of such force majeure event and provision of substitute Services by a
third party suppliers, and the parties shall reasonably cooperate in respect
thereto.

17. Dispute Resolution.

(a) Any dispute or difference occurring or arising out of or in connection with
this Agreement, shall be first submitted for resolution pursuant to the
following procedure. First, a senior executive officer of each party will meet
in person to resolve the dispute within ten (10) days after written notice of
such dispute is provided to the other party. If such executive officers are
unable to resolve the dispute within five (5) days after their meeting, the
business unit leader of Salt or CAH (as the case may be) and the vice-president
of operations for Holding Company (collectively, the “Executive Officers”) shall
promptly attempt to resolve the dispute. If the Executive Officers are unable to
resolve the dispute within thirty (30) days following the original notice of
such claim or dispute, such dispute shall be submitted to mediation pursuant to
the remaining provisions of this Section 17.

(b) Mediation. If the parties are unable to resolve, pursuant to Section 17(a),
any dispute or differences arising out of or in connection with this Agreement,
the dispute or differences shall be submitted to non-binding mediation in
accordance with this Section 17.

(c) Mediator. Mediation of each dispute shall be facilitated by a single
licensed or certified mediator, selected by the parties, knowledgeable and
experienced in resolution of commercial disputes. If the parties are unable to
reach agreement on a single mediator, each of Cargill and Holding Company shall
designate a representative of its own choosing, and the two persons so
designated shall select a third mediator who shall mediate the dispute.

 

11



--------------------------------------------------------------------------------

(d) Specifics of Mediation. The mediation shall take place in Minneapolis,
Minnesota or in such other place as the parties may agree, within thirty
(30) days following the date one or both of the Executive Officers informs the
other that they are unable to resolve the matter pursuant to Section 17(a) (the
“Mediation Period”).

(e) Procedures. If the mediation is unsuccessful in resolving the dispute or any
person fails or refuses to participate in the mediation, then at the expiration
of the Mediation Period, either party may bring an action for relief at law or
in equity.

(f) Confidentiality. All proceedings under this Section 17 and all evidence
given or discovered pursuant hereto, shall be maintained in confidence by all
parties. Any proceedings under this Section 17, and any information disclosed or
settlement discussions conducted shall be treated as subject to Rule 408 of the
Federal Rules of Civil Procedure and shall not be admissible in any action
relating to the subject matter of this Agreement or the formation of this
Agreement.

(g) Continued Performance. The fact that the dispute resolution procedure
specified in this Section 17 shall have been or may be invoked shall not excuse
any party from performing its obligations under this Agreement, and during the
pendency of any such procedure, all parties shall continue to perform their
respective obligations in good faith, subject to any rights to terminate this
Agreement that may be available to any party.

18. Amendment. This Agreement may be amended, modified or supplemented only by a
writing signed by Cargill and Holding Company.

19. Notices. Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given (a) when received if given in person or by courier or a courier service,
(b) on the date of transmission if sent by telex, facsimile or other wire
transmission (receipt confirmed) or (c) five (5) Business Days after being
deposited in the mail, certified or registered, postage prepaid:

If to CAH, addressed as follows:

Cargill, Incorporated

Cargill Ag Horizons BU

15407 McGinty Road West

Minneapolis, Minnesota 55440-5624

Attn: Cargill Ag Horizons BU Attorney

Telephone: (952) 742-6334

Facsimile: (952) 742-6349

 

12



--------------------------------------------------------------------------------

If to Salt, addressed as follows:

Cargill, Incorporated

Cargill Salt BU

15407 McGinty Road West

Minneapolis, Minnesota 55440-5624

Attn: Cargill Salt BU Attorney

Telephone: (952) 742-6334

Facsimile: (952) 742-6349

If to Holding Company, addressed as follows:

The Mosaic Company

12800 White Water Drive, Suite 200

Minnetonka, MN 55343

Attn: General Counsel

Telephone:952-984-0250

Facsimile: 952-984-0437

20. Waivers. The failure of a party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same. No waiver by a party of any condition or of any
breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

21. Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and permitted assigns,
provided, however, that neither this Agreement nor any right or obligation
hereunder may be assigned by a party without the prior written consent of the
other party, which consent may be withheld for any or no reason.

22. Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Minnesota without
giving effect to the principles of conflicts of law thereof.

23. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same original instrument.

24. Entire Understanding. This Agreement sets forth the entire agreement and
understanding of Mosaic and Cargill with respect to the transactions
contemplated hereby and thereby and supersedes any and all prior agreements,
arrangements and understandings among such parties relating to the subject
matter hereof.

25. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and, to the extent provided herein, their respective
Affiliates, and no provision of

 

13



--------------------------------------------------------------------------------

this Agreement shall be deemed to confer upon any other third parties any
remedy, claim, liability, reimbursement, cause of action or other right.

26. Strict Construction. The language used in this Agreement shall be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rule of strict construction shall be applied against any person.

[REMAINING PORTION INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

CARGILL, INCORPORATED

  

CARGILL, INCORPORATED

Cargill Ag Horizons Business Unit

  

Cargill Salt Business Units

By:                                      
                                              

  

By:                                      
                                              

Printed Name:                                                                  

  

Printed Name:                                                                  

Title:                                     
                                            

  

Title:                                     
                                            

GNS III (U.S.) LLC

     

By:                                      
                                              

     

Printed Name:                                                                  

     

Title:                                     
                                            

     

 

15



--------------------------------------------------------------------------------

EXHIBIT A

Holding Company Parcel

Lot 2, Auditor’s Subdivision No. 4, Savage, Minnesota, Scott County, Minnesota,
approximately 22.03 acres.

 

16



--------------------------------------------------------------------------------

EXHIBIT B

[ATTACH LEASE AGREEMENT]

 

17



--------------------------------------------------------------------------------

EXHIBIT C

[ATTACH EASEMENT AGREEMENTS]

 

18



--------------------------------------------------------------------------------

EXHIBIT D

Truck Scales

Holding Company will scale Salt trucks in and out for $1,000 per month (the
“Scale Rate”). This service will be available from November through March and
other times as negotiated between the parties. This service will be invoiced and
paid by the respective parties on a monthly basis. Prior to November 1 each
year, Salt and Holding Company may negotiate a Scale Rate adjustment for the
subsequent one (1) year period. If the parties cannot agree on a Scale Rate
adjustment for the subsequent year, the Scale Rate for that year will be
increased or decreased as set forth below for the subsequent one (1) year
period.

Crane Service

Given current utilization rates of Holding Company’s crane, Holding Company
expects to be able to use the crane to unload the amount of salt that Salt
typically unloads at Port Cargill in a typical “Barge Season” (approximately
beginning mid-March and ending mid-November depending on ice and weather
conditions) based upon past unloading history. If Holding Company expects that
it may not have the capacity to unload expected Salt needs for an upcoming Barge
Season, then by November 1, Holding Company will notify Salt that its capacity
may be reduced for the upcoming Barge Season. By the following February 1, Salt
will provide Holding Company with its request for Holding Company to unload a
minimum quantity of tons of salt for the upcoming barge season (the “Minimum”).
Upon acceptance of Salt’s requested Minimum by Holding Company, Holding Company
will unload and Salt will supply for unload the Minimum quantity of salt during
the upcoming Barge Season.

For example: Holding Company unloads the typical quantity of salt for the 2005
Barge Season. On November 1, 2005, Holding Company sends Salt a notice that it
expects to have a reduced unloading capacity for the 2006 Barge Season. On
February 1, 2006, Salt notifies Holding Company that it requests Holding Company
to unload 100,000 tons of salt for the 2006 Barge Season. Holding Company
accepts that Minimum and proceed to supply and load the Minimum for the 2006
Barge Season.

For the remainder of the 2004 Barge Season and the 2005 Barge Season, Holding
Company will unload barges for Salt at the rate of $2.25 per ton (the “Crane
Rate”). The salt barges will be unloaded in order of arrival. This service will
be invoiced and paid by the respective parties on a monthly basis. Prior to
November 1 each year, Salt and Holding Company may negotiate a Crane Rate
adjustment for the subsequent Barge Season. If the parties cannot agree on a
Crane Rate adjustment for the subsequent Barge Season, then the Crane Rate for
that Barge Season will be increased or decreased as set forth below for the
subsequent Barge Season.

Diesel Fuel

Holding Company will maintain a diesel fueling station on the Holding Company
Parcel at which CAH and Salt can obtain diesel fuel. CAH and Cargill will
reimburse Holding Company at a rate calculated by averaging the cost of the fuel
purchased over the month, and adding five cents per gallon and sales tax bill.
Fuel will be billed and reimbursed by the respective parties every two months.

 

19



--------------------------------------------------------------------------------

Rate Adjustments

A Scale Rate or Crane Rate will be adjusted in direct proportion to the
percentage change in the Consumer Price Index published by the U.S. Department
of Labor, Bureau of Labor Statistics (the “CPI index”) between November 1 of the
prior year and November 1 of the current year using the following parameters:

 

Population coverage:

   CPI-U

Area coverage:

   U.S. City Average

Series title

   All Items

Index base period

   1982-84=100

 

20